Citation Nr: 1422299	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  06-16 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for muscular low back pain.   

2.  Entitlement to service connection for lumbar disc disease L5-S1, status post laminectomy.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk




INTRODUCTION

The Veteran had active service from March 1976 to June 1976 and from August 1978 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this case will take into consideration the existence of the electronic record.

This matter was previously before the Board in December 2008, July 2011, and December 2011 wherein it was remanded for additional development.  The issues were then denied in a November 2012 Board decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2013 Order, the Court granted the parties' Joint Motion for Remand, and remanded the case to the Board for action consistent with the joint motion.  The case now is before the Board for further appellate review.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted in the Joint Motion for Remand, the Board requested, but never obtained, a VA opinion in which an examiner took into account the short period of time between the Veteran's separation from service in 1983 and his subsequent back injury in 1986 as well as the Veteran's report that his accident in 1986 represented an aggravation of his back disorder incurred in service in determining that there was a lack of continuity and/or chronicity of back symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

In January 2014, the Veteran submitted a positive etiology opinion from his private treatment provider, Dr. L.V.; however, that physician did not include a rationale for the finding that the Veteran's back disability was incurred during service.  As such, a new VA opinion must be obtained. 

In addition, the January 2014 submission from Dr. L.V. indicated treatment from August 2004 through January 2014.  The Board notes that there are very few records from this physician associated with the claims file.  As such, upon remand, such records must be obtained according to the procedures outlined in 38 C.F.R. § 3.159 (2013).  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, including that from Dr. L.V. from August 2004 through present, as identified in January 2014.  

If the Veteran fails to complete necessary authorizations, tell him that he may obtain and submit the records himself.

If any records cannot be obtained, inform the Veteran of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

2.  The agency of original jurisdiction shall obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

3.  Thereafter, the agency of original jurisdiction shall 
shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted low back disabilities.  The entire claims file and a copy of this remand shall be made available for review, and such review noted in the examination report.  All necessary tests and studies shall be conducted.

The examining physician is requested to opine as to whether it is at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine is related to or had its onset in service, to specifically include treatment in service for low back pain.  The examiner must also specifically comment on whether the short amount of time between the Veteran's separation from service and his subsequent back injury represents an aggravation of a back disability incurred in service. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a specific low back disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



